DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2020 has been entered.
 Response to Arguments
This Office Action is in response to the amendment filed on September 24, 2020.  As directed by the amendment, Claims 1, 8, and 9 have been amended.  Claims 18-25 are new claims.  Claims 1, 4, 8-14, and 16-25 are pending in the instant application.
Regarding the Office Action filed May 28, 2020:
Applicant’s arguments regarding the 35 USC 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims as well as added new claims to overcome the previous 35 USC 103 rejections.  In response, Examiner applied different prior art to reject the claim limitations.  See 35 USC 103 rejection below for more details.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Compression means in Claims 1 and 9
Radial load focusing means in Claims 1 and 9
Compression apparatus of Claim 25
Radial load focusing apparatus of Claim 25
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8-14, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ledwith (US 2011/0023875) in view of Freed (US 5,398,679), Robertson (US 3,980,325) and Islam et al. (US 8,393,919) as evidenced by Hyatt et al. (US 5,080,406).
Regarding Claim 1, Ledwith discloses a fixation apparatus (18, Fig 4) for releasably securing a fixation structure (structure of 18, Fig 4) to an airway tube (10, Fig 3) of an artificial airway device (connector assembly to removably couple to a tracheal tube, Abstract), comprising: the fixation apparatus being adapted to allow captive axial movement thereof along an outer surface of the airway tube in a release position (when 38 is not secure on 30, 30 can axially move on surface of 10, Fig 3), and to prevent axial movement thereof relative to the airway tube in a secured position (when 38 is secure on 30, 30 cannot axially move on surface of 10, Fig 3), and a collet (34 and/or 30, Fig 4) defining a bore (opening or bore of 34, Fig 4) and a collet nut (38, Fig 4), the collet comprising a cylindrical body (30 and/or 34 is cylindrical, Fig 4) and a substantially constant internal diameter extending a length of the collet (the length of 34 from end of 34 to 40 have a constant internal diameter, Fig 2), the substantially constant internal diameter being sized to receive the airway tube having a substantially constant external diameter (34 receives 12 which has a substantially constant external diameter, Fig 2), wherein the fixation apparatus includes compression means (arms of 34, Fig 4; arms of 34 are divided by 42, Fig 4) for application of compressive load to an area of the airway tube outer surface when the fixation apparatus is in the secured position (34 has threads 36 that engage 38, 34 has 42 that facilitate 
Ledwith also teaches other sealing arrangements may be employed and 18 may perform sealing function without addition of separate sealing elements like through elastomeric materials or adhesive coating (paragraph 0021).  Ledwith further teaches the first end is approximately 15 mm but may be sized to appropriately fit other ventilator circuits and the diameter of the second end 34 may be any dimension suitable for receiving tracheal tubes of various sizes (paragraph 0023).  Ledwith additionally teaches the endotracheal tube along with its connectors are attached to the patient via adhesives or straps (paragraph 0022) and the connector assembly is used with cut or uncut tracheal tubes (paragraph 0017).
Ledwith fails to disclose a substantially constant internal diameter extending an entire length of the collet; wherein the radial load focusing means comprises at least two sets of a 
However, Freed, of the same field of endeavor, teaches a holder for retaining an endotracheal tube (Abstract) including a substantially constant internal diameter (lumen defined by upper and lower semi-cylindrical members has a predetermined diameter which is substantially equal to that of the outer surface of the endotracheal tube, Column 2, Lines 40-51) extending an entire length of the lumen (15, Fig 1) to allow for axial adjustment of the endotracheal tube within the lumen (Column 2, Lines 5-15) and to allow further adjustment of the holder when necessary while allowing the tube to slide axially (Column 5, Lines 40-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the first end and second end of Ledwith to have a substantially constant internal diameter throughout, as taught by Freed, to allow for axial adjustment of the endotracheal tube within the lumen (Freed: Column 2, Lines 5-15) and to allow further adjustment of the holder when necessary while allowing the tube to slide axially (Column 5, Lines 40-56).  This improvement allows for the axial adjustment and re-adjustment of the endotracheal tube, particularly when the tube is already inserted into the patient’s mouth or throat.  As stated in Ledwith, the endotracheal tube along with its connectors are attached to the patient via adhesives or straps (Ledwith: paragraph 0022) and the connector assembly is used with cut or uncut tracheal tubes (Ledwith: paragraph 0017).  By modifying the 
Ledwith-Freed combination fails to teach wherein the radial load focusing means comprises at least two sets of a plurality of closely spaced ridges on each of the resilient arms, wherein the at least two sets of the plurality of closely spaced ridges are axially spaced apart from one another along a longitudinal axis of the airway tube by a distance greater than a distance between individual ridges in a set, and wherein the at least two sets of the plurality of closely spaced ridges are axially spaced apart on the longitudinal axis from one another by a band, the band being free of ridges.
However, Robertson, reasonably pertinent to the problem of mechanical retention and improved sealing, teaches a fitting (apparatus of Fig 8) including a collet (52, Fig 8) that has radial load focusing means (80, Fig 12) disposed to focus the compressive load onto an airway tube outer surface (outer surface of 68, Fig 13), wherein the radial load focusing means comprises at least two sets of a plurality of closely spaced ridges (Set 1 and Set 2, See Drawing of Fig 12 below; Set 1 and Set 2 are groups of closely spaced ridges, Fig 12) on each resilient arm (arms of 74 divided by 78 and/or 76, Fig 12), wherein the at least two sets of the plurality of closely spaced ridges are axially spaced apart (Set 1 and Set 2 are axially spaced apart from one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add radial load focusing means (Robertson: 80, Fig 12) to the interior surface of the compression means (Ledwith: arms of 34, Fig 4) of Ledwith-Freed combination, as taught by Robertson, to provide improved sealing and mechanical retention (Robertson: Column 1, Lines 60-65; Column 5, Lines 52-57).

    PNG
    media_image1.png
    817
    527
    media_image1.png
    Greyscale


However, Islam, reasonably pertinent to the problem of distributing stress and providing strain relief to a cable or tube, teaches a coaxial connector (Abstract) including at least two sets of plurality of closely spaced ridges (left and/or right 33, Figs 22-23) on an arm (31, Figs 22-23) are axially spaced apart (left and right 33 are spaced apart, Figs 22-23) from one another by a band (band between the left and right 33, Figs 22-23), the band being free of ridges (band between the left and right 33 are free from ridges, Figs 22-23) to further distribute the grip surface (Column 5, Lines 9-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space out the sets of ridges of Ledwith-Freed-Robertson combination with a band, as taught by Islam, to further distribute the grip surface (Islam: Column 5, Lines 9-15).  This concept of distributing ridges on a surface is a known mechanical concept in the art and is tied with uniaxial normal stress.  
                
                    σ
                    =
                    
                        
                            F
                        
                        
                            A
                        
                    
                
            
The formula states that stress is equal the amount of force applied over a cross-sectional area.  If a force is applied over a small cross-sectional area, the stress will be high.  If the same force is applied over a large cross-sectional area, the stress will be low since the force is being distributed over a large cross-sectional area.  The same mechanical concept is applicable here since the ridges are being distributed/separated by a band.
It should be pointed out that the use of a plurality of ridges or groups of ridges over the span of a tube or a cable to achieve stress distribution is a mechanical concept known in the art to 
Regarding Claim 4, Ledwith-Freed-Robertson-Islam combination teaches an internal surface of the collet nut and external surfaces of the resilient arms comprise cooperating screw threads (Ledwith: 30 has threads 36, 38 is threadably engaged with 30 during use, 38 includes ridges 44 which allow user to thread 38 onto 30, paragraph 0020).
Regarding Claim 8, Ledwith-Freed-Robertson-Islam combination teaches one or more fixation straps (Ledwith: 18 may be used in conjunction with 10, allowing 10, any associated connectors, and any auxiliary tubing to be easily attached to patient via adhesives or straps, eliminating inadvertent movement during use, paragraph 0022).
Regarding Claim 9, Ledwith discloses an artificial airway device (apparatus of Fig 3) for use in establishing an airway in a patient (connector assembly to removably couple to a tracheal tube, Abstract), the artificial airway device comprising: an airway tube (10, Fig 3), a fixation 
Ledwith also teaches other sealing arrangements may be employed and 18 may perform sealing function without addition of separate sealing elements like through elastomeric materials or adhesive coating (paragraph 0021).  Ledwith further teaches the first end is approximately 15 mm but may be sized to appropriately fit other ventilator circuits and the diameter of the second end 34 may be any dimension suitable for receiving tracheal tubes of various sizes (paragraph 0023).  Ledwith additionally teaches the endotracheal tube along with its connectors are attached to the patient via adhesives or straps (paragraph 0022) and the connector assembly is used with cut or uncut tracheal tubes (paragraph 0017).
Ledwith fails to disclose a substantially constant internal diameter extending an entire length of the collet; wherein the radial load focusing means comprises at least two sets of a plurality of closely spaced ridges on each of the resilient arms, wherein the at least two sets of the plurality of closely spaced ridges are axially spaced apart from one another along a longitudinal axis of the airway tube by a distance greater than a distance between individual ridges in a set, and wherein the at least two sets of the plurality of closely spaced ridges are axially spaced apart on the longitudinal axis from one another by a band, the band being free of ridges.
However, Freed, of the same field of endeavor, teaches a holder for retaining an endotracheal tube (Abstract) including a substantially constant internal diameter (lumen defined by upper and lower semi-cylindrical members has a predetermined diameter which is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the first end and second end of Ledwith to have a substantially constant internal diameter throughout, as taught by Freed, to allow for axial adjustment of the endotracheal tube within the lumen (Freed: Column 2, Lines 5-15) and to allow further adjustment of the holder when necessary while allowing the tube to slide axially (Column 5, Lines 40-56).  This improvement allows for the axial adjustment and re-adjustment of the endotracheal tube, particularly when the tube is already inserted into the patient’s mouth or throat.  As stated in Ledwith, the endotracheal tube along with its connectors are attached to the patient via adhesives or straps (Ledwith: paragraph 0022) and the connector assembly is used with cut or uncut tracheal tubes (Ledwith: paragraph 0017).  By modifying the connector to allow the endotracheal tube to axially slide all the way through the connector, it avoids the need to cut the tracheal tube to be in the desired length, reducing the waste of tubing, and allows the tube to axially adjust while in use without having to remove the tube from the patient, adjust the length, and re-inserting the tube into the patient.  These benefits make the endotracheal tube more adaptable and reduces time spent adjusting the tube.  Furthermore, this also reduces the number of components involved by allowing the endotracheal tube to be directly connected to other components in the ventilator circuit without having to use another tube to connect to the connector.

However, Robertson, reasonably pertinent to the problem of mechanical retention and improved sealing, teaches a fitting (apparatus of Fig 8) including a collet (52, Fig 8) that has radial load focusing means (80, Fig 12) disposed to focus the compressive load onto an airway tube outer surface (outer surface of 68, Fig 13), wherein the radial load focusing means comprises at least two sets of a plurality of closely spaced ridges (Set 1 and Set 2, See Drawing of Fig 12 below; Set 1 and Set 2 are groups of closely spaced ridges, Fig 12) on each resilient arm (arms of 74 divided by 78 and/or 76, Fig 12), wherein the at least two sets of the plurality of closely spaced ridges are axially spaced apart (Set 1 and Set 2 are axially spaced apart from one another, See Drawing of Fig 12 below) from one another along a longitudinal axis (longitudinal axis going horizontal across the apparatus of Fig 12) of the airway tube by a distance (distance between Set 1 and Set 2, See Drawing of Fig 12 below)  greater than a distance between individual ridges in a set (distance between the individual ridges of 80, Fig 12) to provide improved sealing and mechanical retention (Column 1, Lines 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add radial load focusing means (Robertson: 80, Fig 12) to the interior surface of the compression means (Ledwith: arms of 34, Fig 4) of 

    PNG
    media_image1.png
    817
    527
    media_image1.png
    Greyscale

Ledwith-Freed-Robertson combination fails to teach the at least two sets of the plurality of closely spaced ridges are axially spaced apart from one another by a band, the band being free of ridges.
However, Islam, reasonably pertinent to the problem of distributing stress and providing strain relief to a cable or tube, teaches a coaxial connector (Abstract) including at least two sets of plurality of closely spaced ridges (left and/or right 33, Figs 22-23) on an arm (31, Figs 22-23) are axially spaced apart (left and right 33 are spaced apart, Figs 22-23) from one another by a band (band between the left and right 33, Figs 22-23), the band being free of ridges (band 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space out the sets of ridges of Ledwith-Freed-Robertson combination with a band, as taught by Islam, to further distribute the grip surface (Islam: Column 5, Lines 9-15).  This concept of distributing ridges on a surface is a known mechanical concept in the art and is tied with uniaxial normal stress.  
                
                    σ
                    =
                    
                        
                            F
                        
                        
                            A
                        
                    
                
            
The formula states that stress is equal the amount of force applied over a cross-sectional area.  If a force is applied over a small cross-sectional area, the stress will be high.  If the same force is applied over a large cross-sectional area, the stress will be low since the force is being distributed over a large cross-sectional area.  The same mechanical concept is applicable here since the ridges are being distributed/separated by a band.
It should be pointed out that the use of a plurality of ridges or groups of ridges over the span of a tube or a cable to achieve stress distribution is a mechanical concept known in the art to avoid stress concentration.  This is further evidenced by Hyatt which discusses the need to have a secure connection between fitting and tubes to withstand vibrations and adverse conditions (Hyatt: Column 1, Lines 10-20).  Failure can lead to the tube cracking or rupturing (Hyatt: Column 1, Lines 17-20).  Hyatt achieves the solution to this problem through the use of grooves (Hyatt: 30, 32, 34, and 36, Fig 3) which helps to minimize fretting between the fitting and tube (Hyatt: Column 3, Lines 39-49) as well as equally distribute the load and increase tube retention capability (Hyatt: Column 7, Lines 50-58).  Therefore, one of ordinary skill in the art will be motivated to add groups of grooves or ridges to a coupling or fitting or seek a similar solution to 
Regarding Claim 10, Ledwith-Freed-Robertson-Islam combination teaches an endotracheal tube (Ledwith: endotracheal tube, paragraph 0018; tube is capable of being inserted in the mouth).
Regarding Claim 11, Ledwith-Freed-Robertson-Islam combination teaches a tracheostomy tube (Ledwith: tracheal tube, Abstract; tube is capable of being inserted in the throat).
Regarding Claim 12, Ledwith-Freed-Robertson-Islam combination teaches the airway tube includes an intra-wall lumen (Ledwith: inside wall of lumen of 10, Fig 3).
Regarding Claim 13, Ledwith-Freed-Robertson-Islam combination teaches a method of intubating a patient comprising the steps of inserting the artificial airway device according to claim 9 (See Rejection of Claim 9) to a desired position and securing it in place (Ledwith: 34 has threads 36 that engage 38, 34 has 42 that facilitate compression of 34 when 38 engages 30 during use, paragraph 0020; 12 axially slid into 30 until it reaches abutment which may indicate proper positioning of 12 in 30, paragraph 0021), wherein the artificial airway device further comprises an endotracheal tube (Ledwith: endotracheal tube, paragraph 0018; tube is capable of being inserted in the mouth).
Regarding Claim 14, Ledwith-Freed-Robertson-Islam combination teaches a method of intubating a patient comprising the steps of inserting the artificial airway device according to claim 9 (See Rejection of Claim 9) to a desired position and securing it in place (Ledwith: 34 has 
Regarding Claim 16, Ledwith-Freed-Robertson-Islam combination teaches the band is parallel to the closely spaced ridges (Islam: spacing between sets of 33 is parallel to the ridges of 33, Figs 22-23).
Regarding Claim 17, Ledwith-Freed-Robertson-Islam combination teaches the band extends circumferentially (Islam: spacing between sets of 33 is extending circumferentially on the inner surface of the apparatus of Fig 22, Figs 22-23; spacing between sets of 33 are between axial gaps between fingers of 31, Figs 22-23) on an inner surface (Islam: inner surface of the apparatus of Fig 22) of the fixation apparatus from a first axially extending gap (Islam: axial gaps between fingers of 31, Figs 22-23) to a second axially extending gap (Islam: axial gaps between fingers of 31, Figs 22-23).
Regarding Claim 18, Ledwith-Freed-Robertson-Islam combination teaches the collet includes at most four slits (Ledwith: four slits 42, 30 may contain more or fewer slits 42 as desired, paragraph 0025).
Regarding Claim 19, Ledwith-Freed-Robertson-Islam combination teaches the collet includes one or more slits (Ledwith: slits 42, Fig 4) extending less than a majority of the entire length of the collet (Ledwith: 42 extends less than the majority of the entire length of 30, Fig 4).
Regarding Claim 20, Ledwith-Freed-Robertson-Islam combination teaches the collet includes an outer surface (Ledwith: outer surface of 34, Fig 4) having a threaded portion 
Regarding Claim 21, Ledwith-Freed-Robertson-Islam combination teaches the collet includes a distal end (Ledwith: end of 34, Fig 4) and a proximal end (Ledwith: end of 32, Fig 4), the distal end including the compression means (Ledwith: arms of 34, Fig 4) and the at least two sets of the plurality of closely spaced ridges (Robertson: 80, Fig 12; 80 of Robertson is on the inside surface of the arms of 34 of Ledwith), and the proximal end including a flange (Ledwith: 40, Fig 4).
Regarding Claim 22, Ledwith-Freed-Robertson-Islam combination teaches the distal end of the collet includes a tapered outer surface (Ledwith: outer surface of 34 is tapered, Fig 4).
Regarding Claim 23, Ledwith-Freed-Robertson-Islam combination teaches the at least two sets of the plurality of closely spaced ridges are disposed along an inner surface of the distal end (Robertson: 80, Fig 12; 80 of Robertson is on the inside surface of the arms of 34 of Ledwith).
Regarding Claim 24, Ledwith-Freed-Robertson-Islam combination teaches collet includes an outer surface (Ledwith: outer surface of 34, Fig 4) having a threaded portion (Ledwith: portion of 36, Fig 4).  The current Ledwith-Freed-Robertson-Islam combination fails to teach the threaded portion disposed between the at least two sets of the plurality of closely spaced ridges and the proximal end.
However, Ledwith-Freed-Robertson-Islam combination teaches the threaded region of the body may not be tapered and the threads extend from a shallow region to a deeper region to keep the tracheal tube lodged in the connector (Ledwith: paragraph 0024).

Regarding Claim 25, Ledwith discloses a fixation apparatus (18, Fig 4) for releasably securing a fixation structure (structure of 18, Fig 4) to an airway tube (10, Fig 3), the fixation apparatus comprising: a collet (34 and/or 30, Fig 4) defining a bore (opening or bore of 34, Fig 4) and a collet nut (38, Fig 4), the collet comprising a cylindrical body (30 and/or 34 is cylindrical, Fig 4) and a substantially constant internal diameter extending a length of the collet (the length of 34 from end of 34 to 40 have a constant internal diameter, Fig 2), the collet including one or more slits (slits 42, Fig 4) extending along less than a majority of the entire length of the collet (42 extends less than the majority of the entire length of 30, Fig 4), a compression apparatus (34, Fig 4) comprising a plurality of resilient arms (arms of 34, Fig 4; arms of 34 are divided by 42, Fig 4) separated from each other by the one or more slits (arms of 34 are divided by 42, Fig 4), wherein each of the plurality of resilient arms includes a tapered outer surface (outer surface of 34 is tapered, Fig 4) and a threaded portion (portion of 36, Fig 4) disposed on the tapered outer surface (36 is on tapered surface of 34, Fig 4); and a radial load focusing apparatus (48 and/or 50, Fig 2).

Ledwith fails to disclose a substantially constant internal diameter extending an entire length of the collet; at least two sets of a plurality of closely spaced ridges on each one of the plurality of resilient arms, wherein the at least two sets of the plurality of closely spaced ridges are axially spaced apart from one another along a longitudinal axis of the body by a distance greater than a distance between individual ridges in a set, and wherein the at least two sets of the plurality of closely spaced ridges are axially spaced apart on the longitudinal axis from one another by a band, the band being free of ridges, and the at least two sets of the plurality of closely spaced ridges being disposed along an inner surface of the plurality of the resilient arms.
However, Freed, of the same field of endeavor, teaches a holder for retaining an endotracheal tube (Abstract) including a substantially constant internal diameter (lumen defined by upper and lower semi-cylindrical members has a predetermined diameter which is substantially equal to that of the outer surface of the endotracheal tube, Column 2, Lines 40-51) extending an entire length of the lumen (15, Fig 1) to allow for axial adjustment of the endotracheal tube within the lumen (Column 2, Lines 5-15) and to allow further adjustment of the holder when necessary while allowing the tube to slide axially (Column 5, Lines 40-56).

Ledwith-Freed combination fails to teach wherein the radial load focusing means comprises at least two sets of a plurality of closely spaced ridges on each of the resilient arms, wherein the at least two sets of the plurality of closely spaced ridges are axially spaced apart from one another along a longitudinal axis of the airway tube by a distance greater than a distance between individual ridges in a set, and wherein the at least two sets of the plurality of 
However, Robertson, reasonably pertinent to the problem of mechanical retention and improved sealing, teaches a fitting (apparatus of Fig 8) including a collet (52, Fig 8) that has radial load focusing means (80, Fig 12) disposed to focus the compressive load onto an airway tube outer surface (outer surface of 68, Fig 13), wherein the radial load focusing means comprises at least two sets of a plurality of closely spaced ridges (Set 1 and Set 2, See Drawing of Fig 12 below; Set 1 and Set 2 are groups of closely spaced ridges, Fig 12) on each resilient arm (arms of 74 divided by 78 and/or 76, Fig 12), wherein the at least two sets of the plurality of closely spaced ridges are axially spaced apart (Set 1 and Set 2 are axially spaced apart from one another, See Drawing of Fig 12 below) from one another along a longitudinal axis (longitudinal axis going horizontal across the apparatus of Fig 12) of the airway tube by a distance (distance between Set 1 and Set 2, See Drawing of Fig 12 below)  greater than a distance between individual ridges in a set (distance between the individual ridges of 80, Fig 12), and the at least two sets of the plurality of closely spaced ridges being disposed along an inner surface of the plurality of the resilient arms (Set 1 and Set 2 are disposed on the inside surface of the arms of 52, See Drawing of Fig 12 below) to provide improved sealing and mechanical retention (Column 1, Lines 60-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add radial load focusing means (Robertson: 80, Fig 12) to the interior surface of the compression means (Ledwith: arms of 34, Fig 4) of 

    PNG
    media_image1.png
    817
    527
    media_image1.png
    Greyscale

Ledwith-Freed-Robertson combination fails to teach the at least two sets of the plurality of closely spaced ridges are axially spaced apart from one another by a band, the band being free of ridges.
However, Islam, reasonably pertinent to the problem of distributing stress and providing strain relief to a cable or tube, teaches a coaxial connector (Abstract) including at least two sets of plurality of closely spaced ridges (left and/or right 33, Figs 22-23) on an arm (31, Figs 22-23) are axially spaced apart (left and right 33 are spaced apart, Figs 22-23) from one another by a band (band between the left and right 33, Figs 22-23), the band being free of ridges (band 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space out the sets of ridges of Ledwith-Freed-Robertson combination with a band, as taught by Islam, to further distribute the grip surface (Islam: Column 5, Lines 9-15).  This concept of distributing ridges on a surface is a known mechanical concept in the art and is tied with uniaxial normal stress.  
                
                    σ
                    =
                    
                        
                            F
                        
                        
                            A
                        
                    
                
            
The formula states that stress is equal the amount of force applied over a cross-sectional area.  If a force is applied over a small cross-sectional area, the stress will be high.  If the same force is applied over a large cross-sectional area, the stress will be low since the force is being distributed over a large cross-sectional area.  The same mechanical concept is applicable here since the ridges are being distributed/separated by a band.
It should be pointed out that the use of a plurality of ridges or groups of ridges over the span of a tube or a cable to achieve stress distribution is a mechanical concept known in the art to avoid stress concentration.  This is further evidenced by Hyatt which discusses the need to have a secure connection between fitting and tubes to withstand vibrations and adverse conditions (Hyatt: Column 1, Lines 10-20).  Failure can lead to the tube cracking or rupturing (Hyatt: Column 1, Lines 17-20).  Hyatt achieves the solution to this problem through the use of grooves (Hyatt: 30, 32, 34, and 36, Fig 3) which helps to minimize fretting between the fitting and tube (Hyatt: Column 3, Lines 39-49) as well as equally distribute the load and increase tube retention capability (Hyatt: Column 7, Lines 50-58).  Therefore, one of ordinary skill in the art will be motivated to add groups of grooves or ridges to a coupling or fitting or seek a similar solution to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for art cited of interest including clamps, tracheal tube holders, connectors, and fittings with threading and grips similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/BRIAN T KHONG/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JAN CHRISTOPHER L MERENE/            Primary Examiner, Art Unit 3773